DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
Claims 1 – 4 and 6 - 22 are canceled.
Claims 5, 29 and 36 are amended.
Claims 5 and 23 - 41 have been examined and are pending. 
This application is a CON of 14/283,179 filed on 05/20/2014, now US Patent No. 10,237,347.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5 and 23 - 41 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over US Patent Application Publication No. 2009/0276771 to Nickolov et al. (hereinafter Nickolov).

Regarding Claim 5, Nickolov discloses techniques for offering virtualized computing resources for use in deployment of distributed application(s) at server grid(s) of a computing network that further includes:
sending, from a client device, a request to a workspace service to initiate a workspace instance; Nickolov teaches (¶1725-¶1727 and ¶1772) a user device requests the resources of the cloud network using dashboard to initiate an instance of a workspace application such as a virtual desktop computer operating system software (¶1860).
that is hosted at a particular location of a plurality of locations for the workspace service; Nickolov teaches (Fig. 10 and ¶786) indicating the particular location of the data center where the application resides (whether running or not) and a padlock shape indicating, for example, that the application cannot be moved.
receiving, at the client device in response to the request to initiate the workspace instance, a list of destination addresses for a plurality of gateway components implemented across the plurality of locations for the workspace service, wherein the workspace instance hosted at the particular location is accessible via each of the plurality of gateway components across the plurality of locations; Nickolov teaches (¶775) the GUI shows the available data centers in a list or table or as a geographical map. The GUI allows the user to select a subset of the available data centers based on some criteria, such as geographical area, service level agreement, CPU/memory ratio, price range, etc. (¶777). Cloudware network resources (i.e. gateway components) allocated to a running instance of a virtual appliance or application may be distributed across multiple different physical computer systems associated with one or more grids of the network (¶1761). The distributed application runs on a plurality of physically distinct and geographically separate networked computers that are aggregated, shared or combined and collectively represented to end users and different ones of the distinct components of the distributed application may be hosted or deployed on different platforms (e.g., different servers) connected via network (¶45 and ¶1724), and facilitating a multi-user collaboration in a virtualized application editing environment (¶2015).
selecting, at the client device, a particular destination address from the list of destination addresses for a particular gateway components of the plurality of gateway components for accessing the workspace instance at the particular location based at least in part on a location of the client device and respective locations of the plurality of gateway components; Nickolov teaches (¶775) the GUI shows the available data centers in a list or table or as a geographical map. Nickolov discloses the user at the 
and establishing, from the client device, a connection to the workspace instance at the particular location via particular destination address for the particular gateway components; Nickolov discloses (Figs. 7 - 14) that a user can use the dashboard GUI to select a particular datacenter and the related resources and establishes the connection to create new applications, provisioning the application and to implement various features of the application and to define conditions and to adjust and modify the settings on the particular resources (¶122 - ¶138, ¶733). Nickolov discloses particular access and connection to particular gateway components (i.e. applications, virtual appliances, data centers interfaces) through uniquely configured and assigned MAC and IP addresses (¶281, ¶324, ¶380, ¶1498).

Regarding Claim 23, the reference Nickolov discloses all the elements with respect to claim 5. Further, Nickolov discloses:
determining that an attempt to establish the connection is unsuccessful; Nickolov discloses (¶1861) that the system status displays the list of locations in error or that have failed. For each location (grid) error may be defined as the system status may not be OK, at least one server may not be up, HA status may be OK, application may be in error/failed state, login failed and unable to reach the grid, list of panels in error/failure or inaccessible etc.
selecting, at the client device, another destination address from the list of destination addresses for another gateway component of the plurality of gateway components based at least in part on the location of the client device and the respective locations of the plurality of gateway components; Nickolov discloses that the system implements geographic distribution and redundancy (¶379) based on the user preference for location of the server in which the application is to run (¶984). The user dashboard allows the user (¶134) to perform a variety of operations such as initiating or migrating the application between grids or datacenters (e.g., based on detected conditions/events), so that a more appropriate location can be used (e.g., cheaper, better quality, closer to user's locality, resource availability, etc.).
establishing, from the client device, another connection to the workspace instance via the other destination address for the other gateway component; Nickolov discloses (¶1925-¶1949) that the client device can select a location of another server from the list based on the displayed server information such as its status, geo location, applications, resource capacity, resource utilization, etc.

Regarding Claim 24, the reference Nickolov discloses all the elements with respect to claim 5. Further, Nickolov discloses:
receiving, at the client device, an interactive video stream of the workspace instance via the gateway component; Nickolov teaches (¶1727 and ¶1772) that a user may create an instance of the virtual desktop computer system by utilizing various features and resources of the Cloudware network to create and configure a customized virtual appliance which includes a virtual machine, at least one virtual interface, and virtual storage. The GUI 1020 may also be operable to display various types of target user content such as mapping content and streaming audio, video and other content from and to the application (¶778-¶781).

Regarding Claim 25, the reference Nickolov discloses all the elements with respect to claim 24. Further, Nickolov discloses:
rendering and displaying the interactive video stream on a display device of the client device; Nickolov teaches (¶1727 and ¶1772) that a user may create and customize an instance of the virtual desktop computer system by utilizing various features and resources of the Cloudware. The GUI 1020 may also be operable to display various types of target user content such as mapping content and streaming audio, video and other content from and to the application (¶778-¶781).

Regarding Claim 26, the reference Nickolov discloses all the elements with respect to claim 24. Further, Nickolov discloses:
wherein the interactive video stream is generated according to a User Datagram Protocol (UDP) network protocol; Nickolov teaches (¶223) that depending on the physical network used, the data flow between the virtual network interfaces between the virtual appliances e.g. virtual machines, virtual desktop (¶1727) may be based on a TCP connection or UDP datagrams.

Regarding Claim 27, the reference Nickolov discloses all the elements with respect to claim 5. Further, Nickolov discloses:
wherein selecting the particular destination address is further based at least in part on respective workloads at one or more of the plurality of gateway components; Nickolov teaches (Fig. 7) that the user dashboard page shows the information relating to data center locations (¶615), and the information on the data center status (¶617) such as resource utilization (¶680). Nickolov discloses the user may choose one or more a data center locations for instantiating and running one or more distributed application(s) selected by the user (¶122).

Regarding Claim 28, the reference Nickolov discloses all the elements with respect to claim 5. Further, Nickolov discloses:
sending, to the workspace instance via the gateway component, user inputs from the client device; Nickolov teaches (¶1763) the Cloudware network may include various preconfigured desktop appliances, with application software preinstalled. Such preinstalled software applications may include accounting packages (such as, for example, QuickBooks, Microsoft Money, etc.), video editing or conversion software, image editing and conversion/publishing software, word processing and other productivity applications (such as, for example, Microsoft Office, OpenOffice, etc.), database applications, server-side software (such as, for example, Active Directory and Microsoft Exchange Server), etc. Once a running instance of the virtual appliance (e.g., virtual desktop computer system) has been created, the user access the virtual appliance, for example, via a remote log-in protocol/interface (¶1764).

Claim 29, do not teach or further define over the limitation in claim 5 respectively. Therefore claim 29 is rejected for the same rationale of rejection as set forth in claim 5.

Claim 30, do not teach or further define over the limitation in claim 23 respectively. Therefore claim 30 is rejected for the same rationale of rejection as set forth in claim 23.

Claim 31, do not teach or further define over the limitation in claim 24 respectively. Therefore claim 31 is rejected for the same rationale of rejection as set forth in claim 24.

Claim 32, do not teach or further define over the limitation in claim 25 respectively. Therefore claim 32 is rejected for the same rationale of rejection as set forth in claim 25.

Claim 33, do not teach or further define over the limitation in claim 26 respectively. Therefore claim 33 is rejected for the same rationale of rejection as set forth in claim 26.

Claim 34, do not teach or further define over the limitation in claim 27 respectively. Therefore claim 34 is rejected for the same rationale of rejection as set forth in claim 27.

Claim 35, do not teach or further define over the limitation in claim 28 respectively. Therefore claim 35 is rejected for the same rationale of rejection as set forth in claim 28.

Claim 36, do not teach or further define over the limitation in claim 5 respectively. Therefore claim 36 is rejected for the same rationale of rejection as set forth in claim 5.

Claim 37, do not teach or further define over the limitation in claim 23 respectively. Therefore claim 37 is rejected for the same rationale of rejection as set forth in claim 23.

Claim 38, do not teach or further define over the limitation in claim 24 respectively. Therefore claim 38 is rejected for the same rationale of rejection as set forth in claim 24.

Claim 39, do not teach or further define over the limitation in claim 25 respectively. Therefore claim 39 is rejected for the same rationale of rejection as set forth in claim 25.

Claim 40, do not teach or further define over the limitation in claim 27 respectively. Therefore claim 40 is rejected for the same rationale of rejection as set forth in claim 27.

Claim 41, do not teach or further define over the limitation in claim 28 respectively. Therefore claim 41 is rejected for the same rationale of rejection as set forth in claim 28.

Response to Arguments

Claim Rejections - 35 USC § 103
Applicant’s arguments, filed on 02/01/2021, with respect to Claims 5 and 23 - 41 have been fully considered and they are not persuasive. Hence the 35 USC § 103 rejection is maintained.
In respond to the argument on Pg. 9, “Nickolov fail to teach receiving, at the client device in response to the request to initiate the workspace instance, a list of destination addresses for a plurality of gateway components implemented across the plurality of locations for the workspace service, wherein the workspace instance hosted at the particular location is accessible via each of the plurality of gateway components across the plurality of locations. Specifically, the cited portions of Nickolov are silent as to the list of destination addresses being provided in response to the request to initiate the workspace instance,” the Examiner notes that Nickolov clearly teaches (Fig. 10 and ¶786) indicating the particular location of the data center where the application resides (whether running or not) and a padlock shape may be displayed next to a displayed application object to indicate a status of the application (for example, the application cannot be moved).
In respond to the argument on Pg. 9, “the cited portions of Nickolov fail to teach selecting, at the client device, a particular destination address from the list of destination addresses for a particular gateway component of the plurality of gateway components for accessing the workspace instance at the particular location based at least in part on a location of the client device and respective locations of the plurality of gateway components,” the Examiner notes that Nickolov clearly teaches (¶122-¶134) that the user may use the dashboard GUI to create new applications, start, stop applications, viewing or editing the application's infrastructure, reviewing application's log, logging into an application or application's management interface, reserving resources for an application prior to starting it, configuring an 
In respond to the argument on Pg. 9, “the cited portions of Nickolov fail to teach establishing, from the client device, a connection to the workspace instance at the particular location via particular destination address for the particular the gateway component,” the Examiner notes that Nickolov clearly discloses (Figs. 7 – 14) user selecting a particular datacenter location and establishing the connection to create new applications, provisioning the application and to adjust and modify the settings on the particular resources (¶122 - ¶138, ¶733). Nickolov discloses access and connection to particular gateway components (i.e. applications, virtual appliances, data centers interfaces) through uniquely configured and assigned MAC and IP destination addresses (¶281, ¶324, ¶380, ¶1498).

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose 

/H. A. K./
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456